            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 1 of 18




 1   Tina Wolfson (SBN 174806)
     twolfson@ahdootwolfson.com
 2   Robert Ahdoot (SBN 172098)
     rahdoot@ahdootwolfson.com
 3   Theodore Maya (SBN 223242)
     tmaya@ahdootwolfson.com
 4   AHDOOT & WOLFSON, PC
 5   2600 W. Olive Avenue, Suite 500
     Burbank, CA 91505-4521
 6   Tel: (310) 474-9111
     Fax: (310) 474-8585
 7
     Andrew W. Ferich (pro hac vice)
 8   aferich@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 9   201 King of Prussia Road, Suite 650
     Radnor, PA 19087
10   Tel: (310) 474-9111
     Fax: (310) 474-8585
11
12   Counsel for Plaintiff Grace Beyer

13                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN JOSE DIVISION
15
16
      MADALYN BROWN, COLE MCDOWELL,                    Case No. 5:21-cv-01155-EJD
17    CHRISTY BROCKINGTON AND DEREK
      DAWS, individually and on behalf of all others   PLAINTIFF GRACE BEYER’S
18    similarly situated,                              NOTICE OF MOTION AND MOTION
                                                       TO CONSOLIDATE
19
                              Plaintiffs,              CASES AND SET SCHEDULING
20                                                     DEADLINES; MEMORANDUM OF
             v.                                        POINTS AND AUTHORITIES
21
      ACCELLION, INC., a Delaware Corporation,         DATE:    July 15, 2021
22
                                                       TIME:    9:00 a.m.
                               Defendant.              JUDGE:   Hon. Edward J. Davila
23
                                                       CTRM:    4, 5th Floor
24
                                                       Filed February 17, 2021
25
26    [caption continued]
27
28



          PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                       NO. 5:21-CV-01155-EJD
           Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 2 of 18



     SUSAN ZEBELMAN, on behalf of herself and            Case No. 5:21-cv-01203-EJD
 1   all others similarly situated,
 2                             Plaintiff,                Filed February 18, 2021
 3          v.
 4   ACCELLION, INC., a Delaware limited
 5   liability company,

 6                             Defendant.

 7
 8   HEATHER RODRIGUEZ, on behalf of herself             Case No. 5:21-cv-01272-EJD
     and all others similarly situated,
 9
                                Plaintiff,               Filed February 22, 2021
10
            v.
11
     ACCELLION, INC.,
12
                                Defendant.
13
14
15   JARAMEY STOBBE, individually and on                 Case No. 5:21-cv-01353-EJD
     behalf of all others similarly situated,
16
17                              Plaintiff,               Filed February 24, 2021
18          v.

19   ACCELLION, INC.,

20                              Defendant.

21
22
     CHRISTINA PRICE, individually and on                Case No. 5:21-cv-01430-EJD
23   behalf of herself and all other persons similarly
     situated,
24
                                Plaintiff,               Filed February 26, 2021
25
            v.
26
     ACCELLION, INC.,
27
                                Defendant.
28



         PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                      NO. 5:21-CV-01155-EJD
          Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 3 of 18




 1   EUGENE BOLTON, on behalf of himself and     Case No. 5:21-cv-01645-EJD
 2   all others similarly situated,
                                                 Filed March 8, 2021
 3
                            Plaintiff,
 4
           v.
 5
     ACCELLION, INC.,
 6                          Defendant.
 7
 8
     VALERIE WHITTAKER, on behalf of herself     Case No. 5:21-cv-01708-EJD
 9   and all others similarly situated,
                                                 Filed March 11, 2021
10
                            Plaintiff,
11
           v.
12
     ACCELLION, INC.,
13
14                          Defendant.

15
     RICKY COCHRAN and ALAN BERREBI,             Case No. 5:21-cv-01887-EJD
16   individually and on behalf of all others
     similarly situated,                         Filed March 17, 2021
17
18
                            Plaintiffs,
19
           v.
20
     THE KROGER CO. and ACCELLION, INC.,
21
                            Defendants.
22
23
24
25
26
27
28



         PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                      NO. 5:21-CV-01155-EJD
          Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 4 of 18




 1
     GRACE BEYER, individually and on behalf     Case No. 5:21-cv-02239-SVK
 2
     of all others similarly situated,
 3                                               Filed March 30, 2021

 4                         Plaintiff,

 5         v.

 6   FLAGSTAR BANCORP, INC. d/b/a
     FLAGSTAR BANK and ACCELLION, INC.,
 7
                           Defendants.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



         PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                      NO. 5:21-CV-01155-EJD
             Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 5 of 18




 1                                                      TABLE OF CONTENTS

 2                                                                                                                                          Pages

 3
     I.      INTRODUCTION ........................................................................................................................ 3
 4
     II.     STATEMENT OF ISSUES TO BE DECIDED ........................................................................... 7
 5
 6   III.    BACKGROUND .......................................................................................................................... 7

 7   IV.     ARGUMENT ............................................................................................................................... 9
 8           A.        The Court Should Consolidate All of the Related Actions Under Rule 42(a) ................. 9
 9
                       1.     Legal Standard for Rule 42(a) Consolidation ........................................................... 9
10
                       2.     Consolidation is Appropriate Under Rule 42(a) ..................................................... 10
11
             B.        The Court Should Consider Setting a Briefing Schedule for Filing Applications for
12
                       Interim Class Counsel Pursuant to Rule 23(g) ............................................................... 11
13
     V.      CONCLUSION .......................................................................................................................... 12
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                         -i-
            PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                         NO. 5:21-CV-01155-EJD
                Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 6 of 18




 1                                                      TABLE OF AUTHORITIES

 2                                                                                                                                              Pages

 3                                                                        CASES
 4   Bellwether Cmty. Credit Union v. Chipotle Mexican Grill, Inc.,
       No. 17-cv-1102-WJM-STV, 2017 U.S. Dist. LEXIS 142626 (D. Colo. Sep. 1, 2017) ..................... 10
 5
 6   Fero v. Excellus Health Plan, Inc.,
       236 F. Supp. 3d 735 (W.D.N.Y. 2017) .............................................................................................. 10
 7
     Hacker v. Peterschmidt,
 8     No. 06-cv-3468, 2006 WL 2925683 (N.D. Cal. Oct. 12, 2006) ........................................................ 10

 9   In re Am. Med. Collection Agency, Inc., Customer Data Sec. Breach Litig.,
        410 F. Supp. 3d 1350, (J.P.M.L. 2019) .............................................................................................. 11
10
     In re Equity Funding Corp. of Am. Sec. Litig.,
11      416 F. Supp 161 (C.D. Cal. 1976) ..................................................................................................... 10
12   In re Experian Data Breach Litig.,
        No. SACV 15-01592 AG( DFMX), 2017 WL 4325583 (C.D. Cal. May 18, 2017) ......................... 10
13
     Investors Research Co. v. United States District Court for the Cent. Dist. of Cal.,
14     877 F.2d 777 (9th Cir. 1989) ............................................................................................................... 10
15   Paxonet Commc’ns, Inc. v. TranSwitch Corp.,
16     303 F. Supp. 2d 1027 (N.D. Cal. 2003) ............................................................................................. 10

17   UL LLC v. Gangsong Grp. Corp.,
       No. CV 17-8166 DSF (EX), 2019 WL 8219493 (C.D. Cal. June 26, 2019) ....................................... 9
18
19
                                                                      RULES
20   28 U.S.C. § 1407 ............................................................................................................................ 6, 9, 11
21
     Fed. R. Civ. P. 23(g) ........................................................................................................................ passim
22
     Fed. R. Civ. P. 42(a) ........................................................................................................................ passim
23
24
25
26
27
28

                                                                            - ii -
             PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                          NO. 5:21-CV-01155-EJD
            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 7 of 18




 1                                 NOTICE OF MOTION AND MOTION

 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE that on July 15, 2021, at 9:00 a.m. or as soon thereafter as the motion

 4   may be heard before the Honorable Edward J. Davlia in Courtroom 4 of the United States District Court

 5   for the Northern District of California, San Jose Division, 280 South 1st Street, San Jose, Califronia

 6   95113, Plaintiff Grace Beyer in the above-captioned matter Beyer v. Flagstar Bancorp, d/b/a Flagstar

 7   Bank, et al., No. 5:21-cv-02239-SVK, will and hereby does move the Court for an order:

 8          1.      Consolidating, pursuant to Federal Rule of Civil Procedure (“Rule”) 42(a), the

 9   following nine (9) related putative class actions (the “Related Actions”) filed in this Court concerning

10   the Accellion data breach, and any future related actions filed in, removed to, or transferred to this

11   Court, under the docket number of the first-filed case, 5:21-cv-01155-EJD, and under the title In re

12   Accellion, Inc. Data Breach Litigation:

13
           Case Name                     Case No.                Date Filed                 Judge
14    Brown v. Accellion, Inc.     5:21-cv-01155-EJD         02/17/2021              Hon. Edward J.
15                                                                                   Davila
      Zebelman v. Accellion,       5:21-cv-01203-EJD         02/18/2021              Hon. Edward J.
16    Inc.                                                                           Davila
      Rodriguez v. Accellion,      5:21-cv-01272-EJD         02/20/2021              Hon. Edward J.
17
      Inc.                                                                           Davila
18    Stobbe v. Accellion, Inc.    5:21-cv-01353-EJD         02/24/2021              Hon. Edward J.
                                                                                     Davila
19    Price v. Accellion, Inc.     5:21-cv-01430-EJD         02/26/2021              Hon. Edward J.
20                                                                                   Davila
      Bolton v. Accellion, Inc.    3:21-cv-01645-EJD         03/08/2021              Hon. Edward J.
21                                                                                   Davila
      Whittaker v. Accellion,      5:21-cv-01708-EJD         03/11/2021              Hon. Edward J.
22    Inc.                                                                           Davila
23    Cochran, et al. v.           5:21-cv-01887-EJD         03/17/2021              Hon. Edward J.
      Accellion, Inc., et al.                                                        Davila
24    Beyer v. Flagstar            5:21-cv-02239-SVK         03/30/2021              Hon. Susan van
      Bancorp, d/b/a Flagstar                                                        Keulen
25
      Bank, et al.
26
27          and;

28          2.      Establishing an abbreviated briefing schedule for filing applications seeking


                                                       -1-
          PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                       NO. 5:21-CV-01155-EJD
             Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 8 of 18




 1   appointment of interim co-lead class counsel pursuant to Rule 23(g), as set forth in greater detail in the

 2   Proposed Order submitted herewith.

 3           Plaintiff Beyer’s motion is based on this Notice of Motion and Motion; the accompanying

 4   Memorandum of Points and Authorities; the Declaration of Andrew W. Ferich; the Proposed Order

 5   submitted herewith; and any other matter the Court may wish to consider.

 6           Undersigned counsel has conferred with counsel for Accellion, and Accellion has indicated that

 7   it does not oppose consolidation of the Related Actions and is available for a July 15, 2021 hearing.

 8           Undersigned counsel has also conferred with counsel for The Kroger Company, who has

 9   indicated that it is available for a July 15, 2021 hearing.

10           Undersigned counsel has attempted but has been unable to locate counsel for Flagstar Bank,

11   and counsel for Flagstar Bank has not entered its appearance in the Beyer action before this Court (or

12   in other related actions filed in other Districts).

13           Undersigned counsel has also maintained ongoing meet and confer communications with the

14   plaintiffs’ counsel in the other Related Actions, and despite weeks-long efforts to reach an agreement

15   on consolidation, a consolidation stipulation, and, ultimately, this motion, an agreement could not be

16   reached.

17                          MEMORANDUM OF POINTS AND AUTHORITIES

18           Plaintiff Grace Beyer1 respectfully moves for an order consolidating, pursuant to Rule 42(a),

19   the Related Actions, all of which arise from the same nucleus of operative facts—the Accellion, Inc.

20   data breach that occurred in late 2020 through early 2021 (the “Data Breach”). The Related Actions

21   assert similar causes of action, define similar and overlapping classes, and seek similar remedies. All

22   of the Related Actions name Palo-Alto based Accellion, Inc. (“Accellion”) as a defendant, and some

23   name additional defendants, namely The Kroger Co. (“Kroger”) and Flagstar Bank (“Flagstar”), two

24   of Accellion’s clients affected by the Data Breach. Plaintiffs also request that the Court consider

25   establishing a shortened briefing schedule for filing applications seeking appointment as Interim Lead

26
27
     1
      Plaintiff Beyer is the plaintiff in Beyer v. Accellion, Inc. et al., No. 5:21-cv-02239. Ahdoot Wolfson,
     with its co-counsel, also represents the Plaintiffs in Stobbe v. Accellion, Inc., No. 5:21-cv-01353, and
28   Cochran et al. v. Accellion, Inc. et al., No. 5:21-cv-01887.

                                                           -2-
           PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                        NO. 5:21-CV-01155-EJD
               Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 9 of 18




 1   Counsel pursuant to Rule 23(g), which will streamline the proceedings and avoid the inefficiencies

 2   already demonstrated here, as further set forth below.

 3   I.        INTRODUCTION
 4             The Court should consolidate all of the Related Actions to maximize efficiency and judicial
 5   economy. Currently, eight (8) of the Related Actions are already before this Court, and the ninth—
 6   Beyer—was designated related at filing.2 Each action names Accellion as the primary defendant and
 7   asserts similar causes of action on behalf of the same or similar classes arising out of the Data Breach
 8   and related misconduct:
         Case            Parties           Date Filed          Counsel                Defined Class
 9
      Name and
10     Number
      Brown v.       Plaintiffs:          02/17/2021     Plaintiffs:             All residents of the
11    Accellion,     Madalyn Brown,                      Hammond Law PC          United States whose
      Inc.           Cole McDowell,                      & Susman Godfrey        Personally Identifiable
12
      No. 5:21-      Christy                             LLP                     Information
13    cv-01155-      Brockington &                       Defendant:              was compromised as a
      EJD            Derek Dawes                         Latham & Watkins        result of the Data Breach
14                   Defendant:                          LLP                     disclosed by the
15                   Accellion, Inc.                                             Washington
                                                                                 State Auditor in January
16                                                                               2021.
         Zebelman      Plaintiff: Susan   02/18/2021     Plaintiff: Morgan       All individuals in the
17       v.            Zebelman                          & Morgan                United States whose PII
18       Accellion,    Defendant:                        Complex Litigation      was exposed to
         Inc.          Accellion, Inc.                   Group & Clayeo C.       unauthorized third
19       No. 5:21-                                       Arnold, APLC            parties as a result of the
         cv-01203-                                       Defendant:              compromise of
20       EJD                                             Latham & Watkins        Accellion FTA on or
21                                                       LLP                     around December 20,
                                                                                 2020.
22       Rodriguez     Plaintiff: Heather 02/20/2021     Plaintiff: Girard       All United States citizens
         v.            Rodriguez                         Sharp LLP               and residents whose PII
23
         Accellion,    Defendant:                        Defendant:              was exposed to
24       Inc.          Accellion, Inc.                   Latham & Watkins        unauthorized third parties
         No. 5:21-                                       LLP                     as a result of the security
25       cv-01272-                                                               vulnerability in
         EJD
26
27   2
      As of this filing, the Beyer action remains assigned to Magistrate Judge Susan Van Keulen. See
28   Beyer, ECF No. 4.

                                                        -3-
             PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                          NO. 5:21-CV-01155-EJD
          Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 10 of 18




                                                                           Accellion FTA that
 1                                                                         occurred between
 2                                                                         December 2020 and
                                                                           January 2021.
 3   Stobbe v.    Plaintiff:           02/24/2021    Plaintiff: Ahdoot     All residents of the
     Accellion,   Jaramey Stobbe                     & Wolfson, PC,        United States whose
 4
     Inc.         Defendant:                         Barnow and            Personal Information was
 5   No. 5:21-    Accellion, Inc.                    Associates, PC &      compromised in the
     cv-01353-                                       Abigton Cole +        Accellion Data Breach
 6   EJD                                             Ellery                occurring in December
                                                     Defendant:            2020 and January 2021.
 7
                                                     Latham & Watkins
 8                                                   LLP
     Price v.     Plaintiff:           02/26/2021    Plaintiff: Casey      All persons in the United
 9   Accellion,   Christina Price                    Gerry Schenk          States whose PII was
     Inc.         Defendant:                         Francavilla Blatt &   stolen in the Data Breach
10
     No. 5:21-    Accellion, Inc.                    Penfield, LLP         of Accellion’s FTA in
11   cv-01430-                                       Defendant:            December 2020 and
     EJD                                             Latham & Watkins      January 2021.
12                                                   LLP
13   Bolton v.    Plaintiff: Eugene    03/08/2021    Plaintiff: Carlson    All individuals in the
     Accellion,   Bolton                             Lynch Sweet LLP       United States whose PII
14   Inc.         Defendant:                         Defendant:            was compromised in the
     No. 3:21-    Accellion, Inc.                    Latham & Watkins      Accellion data breach
15   cv-01645-                                       LLP                   which occurred starting
16   EJD                                                                   in December 2020; and
                                                                           All individuals in the
17                                                                         United States whose
                                                                           PMI was compromised
18
                                                                           in the Accellion data
19                                                                         breach which occurred
                                                                           starting in December
20                                                                         2020.
     Whittaker    Plaintiff: Valerie   03/11/2021    Plaintiff: Scott +    All individual in the
21
     v.           Whittaker                          Scott Attorneys at    United States and its
22   Accellion,   Defendant:                         Law LLP               territories whose PII
     Inc.         Accellion, Inc.                    Defendant:            was compromised in the
23   No. 5:21-                                       Latham & Watkins      Accellion data breach
24   cv-01708-                                       LLP                   which occurred starting
     EJD                                                                   in December 2020; and
25                                                                         All individuals in the
                                                                           United States and its
26                                                                         territories whose PMI
27                                                                         was compromised in the
                                                                           Accellion data breach
28                                                                         which occurred starting

                                                    -4-
         PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                      NO. 5:21-CV-01155-EJD
           Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 11 of 18




                                                                           in December 2020.
 1   Cochran,       Plaintiffs: Ricky   03/17/2021    Plaintiffs: Ahdoot   All residents of the
 2   et al. v.      Cochran & Alain                   & Wolfson, PC &      United States whose
     Accellion,     Berrebi                           Barnow and           Personal Information was
 3   Inc., et al.   Defendants: The                   Associates, PC       compromised
     No. 5:21-      Kroger Co., &                     Defendants:          in the Accellion Data
 4
     cv-01887-      Accellion Inc.                    Latham & Watkins     Breach occurring in
 5   EJD                                              LLP, Vorys Sater     December 2020 and
                                                      Seymour & Pease,     January 2021;
 6                                                    LLP & Sidley         All residents of
                                                      Austin LLP           California whose
 7
                                                                           Personal Information was
 8                                                                         compromised in the
                                                                           Accellion Data Breach
 9                                                                         occurring in December
10                                                                         2020 and January 2021;

11                                                                         All residents of
                                                                           California whose
12                                                                         Medical Information was
13                                                                         compromised in
                                                                           the Accellion Data
14                                                                         Breach occurring in
                                                                           December 2020 and
15                                                                         January 2021; and
16                                                                         All residents of Georgia
                                                                           whose Personal
17                                                                         Information was
                                                                           compromised in the
18                                                                         Accellion Data Breach
19                                                                         occurring in December
                                                                           2020 and January 2021.
20   Beyer v.       Plaintiff: Grace    03/30/2021    Plaintiff: Ahdoot    All residents of the
     Flagstar       Beyer                             & Wolfson, PC        United States whose
21
     Bancorp,       Defendants:                       Defendants:          Personal Information was
22   d/b/a          Flagstar Bancorp,                 Latham & Watkins     compromised
     Flagstar       Inc., d/b/a                       LLP                  in the Accellion Data
23   Bank, et       Flagstar Bank &                                        Breach occurring in
     al.            Accellion, Inc.                                        December 2020 and
24
     No. 5:21-                                                             January 2021; and
25   cv-02239-                                                             All residents of
     SVK                                                                   California whose
26                                                                         Personal Information was
27                                                                         compromised in the
                                                                           Accellion Data Breach
28

                                                     -5-
          PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                       NO. 5:21-CV-01155-EJD
            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 12 of 18




                                                                                occurring in December
 1                                                                              2020 and January 2021.
 2          For weeks, the lawyers representing the Plaintiffs in the Related Actions attempted to reach an
 3   agreement on consolidation. The filing of a stipulation consolidating the Related Actions appeared to
 4   be immiment, and had the support of all plaintiffs’ counsel and counsel for Accellion and Kroger. The
 5   stipulation was going to include a Rule 23(g) briefing schedule, and plaintiffs’ counsel had begun the
 6   meet and confer efforts on this topic as well.
 7          However, certain plaintiffs’ counsel—some of whom had also filed some of the Related
 8   Actions—subsequently filed cases in other jurisdictions, naming Kroger and Flagstar Bank,
 9   respectively, as sole defendants, and not naming Accellion: Jones v. The Kroger Company, No. 1:21-
10   cv-00146-TSB (S.D. Ohio); Govaert v. The Kroger Company, No. 1:21-cv-00174-TSB (S.D. Ohio);
11   Doty v. The Kroger Company, No. 1:21-cv-00198-DRC (S.D. Ohio); Angus v. Flagstar Bank, FSB,
12   No. 2:21-cv-10657-AJT-DRG (E.D. Mich.); Garcia v. Flagstar Bank, FSB, No. 2:21-cv-10671-DPH-
13   APP (E.D. Mich.); and Strohm v. The Kroger Company, No. 1:21-cv-00226 (S.D. Ohio).
14          Plaintiff Beyer’s counsel Ahdoot & Wolfson, PC (“Ahdoot Wolfson”) met and conferred in an
15   attempt to get those cases voluntarily transferred to the Northern District of California. Unable to
16   achieve an agreement, Ahdoot Wolfson filed a motion with the Joint Panel on Multidistrict Litigation
17   on behalf of Beyer seeking Section 1407 (28 U.S.C. § 1407) transfer and consolidation before this
18   Court of the Related Actions, along with the two Eastern District of Michigan actions and the three
19   Southern District of Ohio actions. See In Re: Accellion, Inc, Data Breach Litigation, MDL No. 3002.
20          Subsequently, lawyers at Morgan & Morgan (plaintiffs’ counsel in Zebelman, filed in this
21   District) and other plaintiffs’ counsel in the Related Actions suddenly withdrew their support for a
22   consolidation of all of the Related Actions, taking the position that consolidation before this Court
23   should include only those cases that name Accellion as the sole defendant. These attorneys did not
24   respond to requests from other counsel to explain their reasoning.
25          Consolidating all of the Related Cases under Rule 42(a) is the only way to avoid inefficiencies
26   and maximize judicial economy because all of the cases share a common nucleus of operative facts
27   stemming from the Data Breach. There is no compelling reason to delinate consolidation based on
28

                                                      -6-
           PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                        NO. 5:21-CV-01155-EJD
            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 13 of 18




 1   which defendants are named, and such delineation will only result in unmanageablilty, duplication of

 2   efforts, and inefficiencies. Counsel for Accellion and Kroger agree, and Ahdoot Wolfson will meet and

 3   confer with counsel for Flagstar Bank once they are identified.

 4           Finally, Plaintiff Beyer respectfully requests that the Court consider setting a shortened briefing

 5   schedule to appoint interim co-lead class counsel for the plaintiffs, with the discretion to re-visit

 6   leadership after the JPML rules on the pending Section 1407 motion for transfer and consolidation.

 7   Appointing one voice of authority to communicate with defense counsel, even in the short run, will go

 8   a long way to achieve efficiency and economy.

 9   II.     STATEMENT OF ISSUES TO BE DECIDED
10           1.     Whether the Related Actions should be consolidated under Rule 42(a); and
11           2.     Whether the Court should establish an abbreviated briefing schedule for filing
12                  applications seeking appointment of interim co-lead class counsel pursuant to Rule
13                  23(g), as set forth in greater detail in the Proposed Order submitted herewith.
14   III.    BACKGROUND
15           Accellion is a Palo Alto-based software company that provides third-party file transfer services
16   to its clients, including Kroger and Flagstar Bank. It makes and sells a file transfer service product
17   called the File Transfer Appliance (“FTA”), which is at the heart of this litigation and the source of the
18   breach. Accellion’s FTA is a 20-year-old, obsolete, “legacy product” that was “nearing end-of-life” at
19   the time of the Data Breach, leaving it vulnerable to compromise and security incidents.
20           On December 23, 2020, Accellion disclosed to numerous of its clients (“Impacted Accellion
21   Clients”) that criminals breached the data that those clients submitted to Accellion. It has been reported
22   that the criminals responsible for the Data Breach exploited numerous vulnerabilities in Accellion’s
23   FTA product to steal sensitive data files associated with hundreds of Accellion’s clients, including
24   corporations, law firms, banks, universities, and other entities.3 As a result, the sensitive personal
25   information of individuals whom the Impacted Accellion Clients service—including grocery and
26   3
      Among the numerous Accellion clients that have reportedly been impacted by the Data Breach are
27   The Kroger Co.; Flagstar Bank; Qualys; the Washington State Auditor; the law firms Goodwin Proctor
     and Jones Day; the University of Colorado; Stanford University; the University of California system;
28   Arizona Complete Health; ABS Group; Shell; and Danaher.

                                                        -7-
            PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                         NO. 5:21-CV-01155-EJD
              Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 14 of 18




 1   pharmacy employees and shoppers, law firm clients, students and faculty, state benefits applicants,

 2   bank customers, among others (collectively, “Impacted Individuals and Entities”)—was accessed by

 3   unauthorized individuals. The Impacted Individual and Entity Plaintiffs in the Related Actions allege

 4   that Accellion and/or the Impacted Accellion Clients failed to protect their sensitive information,

 5   including but not limited to names, email addresses, phone numbers, home addresses, dates of birth,

 6   Social Security numbers (SSN), financial information, health and prescription information, and other

 7   personally identifiable information (collectively, “PII”).

 8             The criminals—who, according to varying reports, are associated with the well-known Clop

 9   ransomware gang, the FIN11 threat group, and potentially other threat actors—launched the attacks on

10   Accellion and its clients in mid-December 2020, which continued at least into January 2021, as these

11   actors continued to exploit vulnerabilities in Accellion’s platform. Following the attacks, the criminals

12   resorted to extortion, threatening Accellion’s clients that stolen information will be made publicly

13   available unless ransoms are paid.

14             Each of the Related Actions is a putative class action, and each is filed on behalf of classes of

15   individuals or entities who were employees, customers, clients, or otherwise associated or affiliated

16   with—and provided PII to—the Impacted Accellion Clients. Based on the same nucleus of facts, each

17   Action alleges a common failure by Accellion, or Accellion and Impacted Accellion Clients, to protect

18   PII resulting in the Data Breach. Each Action alleges the same damages and asserts largely similar

19   counts, including claims for negligence, invasion of privacy, violations of consumer protection statutes,

20   and violations of data privacy laws, among others.

21             There are currently nine (9) proposed class actions pending before the Northern District of

22   California relating to the Accellion Data Breach, as set forth in the chart in the Introduction, supra. All

23   of the Related Actions except for Beyer (which was designated related upon filing but not yet

24   transferred) are currently pending before this Court.4

25             On March 4, 2021, Ahdoot Wolfson and its co-counsel drafted a proposed consolidation

26   stipulation (the “Stipulation”) and circulated it to all plaintiffs’ counsel who had filed the Related

27   Actions to date. See Declaration of Andrew W. Ferich (“Ferich Decl.”), ¶ 12.

28   4
         See n.2, supra.

                                                         -8-
             PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                          NO. 5:21-CV-01155-EJD
            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 15 of 18




 1          On March 17, Ahdoot Wolfson and its co-counsel filed the Cochran action in this Court, which

 2   named Kroger as a co-defendant. See Cochran, ECF No. 1. On March 30, Ahdoot Wolfson filed the

 3   Beyer case against Accellion and also naming Flagstar Bank as a co-defendant. See Beyer, ECF No. 1.

 4          After extensively meeting and conferring with all plaintiffs’ counsel, Accellion’s counsel, and

 5   Kroger’s counsel, there was consent from all interested parties concering the Stipulation, including

 6   Accellion’s and Kroger’s counsel. Ferich Decl., ¶ 18. On March 31, 2021, it appeared that there was

 7   universal consensus on the Stipulation. Id.

 8           That same day, after meeting and conferring with plaintiffs’ counsel in the other jurisdictions,

 9   Plaintiff Beyer filed a motion pursuant to 28 U.S.C. § 1407 to transfer and consolidate actions, seeking

10   to transfer to this Court the two (2) actions against Flagstar Bank pending in the Eastern District of

11   Michigan, and the three (3) actions pending against Kroger in the Southern District of Ohio. Id., ¶ 19;

12   see In re: Accellion, Inc., Data Breach Litigation, MDL No. 3002.

13          By the morning of April 1, efforts to finalize and file the Stipulation were concluding: no

14   plaintiffs’ counsel had previously opposed the Stipulation during the several days it took to get Kroger’s

15   consent. Id., ¶ 20. But then, plaintiff’s counsel in Zebelman at Morgan & Morgan indicated that they

16   opposed consolidation of a case involving Kroger, and that Zebelman should be removed from the

17   Stipulation. Id., ¶ 21. When other counsel requested a reason for Zebelman’s withdrawing its support

18   for the Stipulation, counsel in Zebelman did not respond. Id. On April 2, other counsel followed suit

19   and took the position that only cases naming Accellion as sole defendant should be subject to the

20   Stipulation, similarly providing no explanation for their positions. Id., ¶ 22.

21   IV.    ARGUMENT
22          A. The Court Should Consolidate All of the Related Actions Under Rule 42(a)
               1. Legal Standard for Rule 42(a) Consolidation
23
            Rule 42(a) of the Federal Rules of Civil Procedure provides:
24
25          If actions before the court involve a common question of law or fact, the court may: (1)
            join for hearing or trial any or all matters at issue in the actions; (2) consolidate the actions;
26          or (3) issue any other orders to avoid unnecessary cost or delay.
27   Fed. R. Civ. P. 42(a).
28

                                                         -9-
           PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                        NO. 5:21-CV-01155-EJD
            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 16 of 18




 1           Courts enjoy broad discretion to order consolidation under Rule 42(a). UL LLC v. Gangsong

 2   Grp. Corp., No. CV 17-8166 DSF (EX), 2019 WL 8219493, at *1 (C.D. Cal. June 26, 2019). This

 3   includes discretion to consolidate cases pending in the same district before different judges. Investors

 4   Research Co. v. United States District Court for the Cent. Dist. of Cal., 877 F.2d 777 (9th Cir. 1989);

 5   Hacker v. Peterschmidt, No. 06-cv-3468, 2006 WL 2925683, at *2 (N.D. Cal. Oct. 12, 2006). Courts

 6   routinely consolidate multiple class actions based on the same public event, including data breaches.

 7   See, e.g., In re Experian Data Breach Litig., No. SACV 15-01592 AG( DFMX), 2017 WL 4325583, at

 8   *2 (C.D. Cal. May 18, 2017) (noting first filed complaint “was . . . consolidated with over forty other

 9   consumer complaints, which created the pending litigation.”).

10          Consolidation of similar class actions expedites pretrial proceedings, reduces case duplication,

11   avoids the need to contact parties and witnesses for multiple proceedings, and minimizes the expenditure

12   of time and money for all parties involved. Paxonet Commc’ns, Inc. v. TranSwitch Corp., 303 F. Supp.

13   2d 1027, 1029 (N.D. Cal. 2003) (finding that cases had significant legal and factual overlap, and holding

14   “the Court believes that judicial efficiency will be served by consolidating these actions.”); see also In

15   re Equity Funding Corp. of Am. Sec. Litig., 416 F. Supp 161, 176 (C.D. Cal. 1976) (“[A]rgument and

16   consideration of class action issues has been made considerably easier by the consolidated complaint,

17   because the court has not had to go through varying and conflicting class allegations that may have been

18   stated in each separate complaint.”).
                 2. Consolidation is Appropriate Under Rule 42(a)
19
            The Complaints in each of the Related Actions assert common causes of action against a common
20
     defendant and seek the same relief in response to the same event: the Accellion Data Breach. The
21
     Actions commonly seek certification of similar and overlapping classes and allege that class members
22
     suffered harm as a result of the Data Breach because their PII (or other sensitive information) was
23
     exposed to third parties without their authorization.
24
            Courts consistently find that data breach class actions are particularly appropriate for Rule 42
25
     consolidation. See, e.g., Bellwether Cmty. Credit Union v. Chipotle Mexican Grill, Inc., No. 17-cv-
26
     1102-WJM-STV, 2017 U.S. Dist. LEXIS 142626, at *3 (D. Colo. Sep. 1, 2017) (“[B]oth actions are
27
     substantively identical and are in the same stage of litigation . . . arise out of the same occurrence: a data
28

                                                        - 10 -
           PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                        NO. 5:21-CV-01155-EJD
            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 17 of 18




 1   breach . . . .”); Fero v. Excellus Health Plan, Inc., 236 F. Supp. 3d 735, 745 (W.D.N.Y. 2017) (noting

 2   court had previously “issued an order consolidating . . . pursuant to Federal Rule of Civil

 3   Procedure 42(a)(2), and transferred the case” to one judge in large data breach litigation).

 4          Consolidation of the Related Actions is warranted because it will simplify discovery, pretrial

 5   motions, class certification issues, and other case management issues, especially as all of the cases are

 6   at their procedural inception. Consolidating the Related Actions will also reduce the confusion and delay

 7   that may result from prosecuting related putative class actions separately, including elimininating

 8   duplicative discovery and the possibility of inconsistent rulings on class certification, Daubert motions,

 9   and other pretrial matters. Furthermore, consolidation will foster judicial economy and will not prejudice

10   any party.

11          Counsel who withdrew support for a Stipulation consolidating all of the Related Actions under

12   Rule 42(a) have offered no explanation for why the Related Actions should not be consolidated. Ferich

13   Decl., ¶¶ 21-22. Their position has no merit especially in light of the fact that courts have consolidated

14   numerous data breach class actions involving one or multiple defendants. See, e.g., In re Am. Med.

15   Collection Agency, Inc., Customer Data Sec. Breach Litig., 410 F. Supp. 3d 1350, 1354 (J.P.M.L. 2019)

16   (consolidating all actions on behalf of medical lab patients against a collection agency that suffered a

17   data breach and / or all the medical labs affected, irrespective of particular defendants named).

18          Accordingly, Plaintiffs request that the Court consolidate the Related Actions under the docket

19   number of the first filed case, No. 5:21-cv-01155-EJD, and under the caption In re Accellion, Inc. Data

20   Breach Litigation.
           B. The Court Should Consider Setting a Briefing Schedule for Filing Applications for
21
                Interim Class Counsel Pursuant to Rule 23(g)
22
            The Court has set a Case Management Conference in the Brown action for May 17, 2021, and
23
     Plaintiff Beyer’s motion pursuant to 28 U.S.C. § 1407 to transfer and consolidate actions is pending
24
     before the JPML. Plaintiff Beyer respectfully requests that the Court consider setting an expedited
25
     briefing schedule to appoint interim co-lead class counsel in this District, with the discretion to re-visit
26
     the issue once the JPML rules on Plaintiff Beyer’s Section 1407 motion. Given the divergent views of
27
28

                                                       - 11 -
           PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                        NO. 5:21-CV-01155-EJD
            Case 5:21-cv-01155-EJD Document 37 Filed 04/07/21 Page 18 of 18




 1   plaintiffs’ counsel with cases in this District, such an appointment will streamline the proceedings in
 2   this Court, maximize efficiency and provide one voice to communicate with defense counsel.
 3   V.     CONCLUSION
 4          For the foregoing reasons, Plaintiff Grace Beyer, plaintiff in the Beyer action, respectfully
 5   requests that the Court (1) enter an order consolidating, pursuant to Rule 42(a) the Related Actions and
 6   (2) consider setting a shortened briefing schedule for the appointment of interim co-lead class counsel
 7   pursuant to Rule 23(g), with the discretion to re-visit after the JPML issues its decision on Plaintiff
 8   Beyer’s Section 1407 motion to transfer and consolidate cases.
 9
10   Dated: April 7, 2021                                 /s/ Tina Wolfson
                                                          Tina Wolfson (SBN 174806)
11                                                        twolfson@ahdootwolfson.com
                                                          Robert Ahdoot (SBN 172098)
12                                                        rahdoot@ahdootwolfson.com
13                                                        Theodore Maya (SBN 223242)
                                                          tmaya@ahdootwolfson.com
14                                                        AHDOOT & WOLFSON, PC
                                                          2600 W. Olive Avenue, Suite 500
15                                                        Burbank, CA 91505-4521
16                                                        Tel: (310) 474-9111
                                                          Fax: (310) 474-8585
17
                                                          Andrew W. Ferich (pro hac vice)
18
                                                          aferich@ahdootwolfson.com
19                                                        AHDOOT & WOLFSON, PC
                                                          201 King of Prussia Road, Suite 650
20                                                        Radnor, PA 19087
                                                          Tel: (310) 474-9111
21
                                                          Fax: (310) 474-8585
22
                                                          Counsel for Plaintiff Grace Beyer
23
24
25
26
27
28

                                                      - 12 -
          PLAINTIFF GRACE BEYER’S MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                                                                       NO. 5:21-CV-01155-EJD
